Citation Nr: 1821075	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  13-35 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a temporary total rating due to hospital treatment in excess of 21 days under 38 C.F.R. § 4.29.

2.  Entitlement to a temporary total disability rating for convalescence following a December 9, 2011 left ankle surgery under 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1991 to January 1993.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In December 2017, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The Board notes that during the pendency of this appeal, the Veteran additionally attempted to appeal denials of claims for increased disability ratings; the RO issued a supplemental statement of the case in December 2014 addressing those issues.  In a November 2015 letter, the RO notified the Veteran that his July 2015 filing of a VA Form 9 was not timely to perfect an appeal on those issues, and that the issues were not in appellate status.  Those matters are not on appeal before the Board at this time.

Finally, the Board notes that the Veteran's testimony at his December 2017 Board hearing included some suggestion that he contends that his left ankle posttraumatic arthritis should be considered a service-connected disability (along with his established service connected left ankle burn residuals and scarring).  The Veteran's prior claim of entitlement to service connection for traumatic arthritis of the left ankle status post fracture and fusion was denied by a September 2013 RO rating decision; that decision final and is not on appeal before the Board.  Additionally, no claim of entitlement to service connection for any left ankle disability is currently pending at any level.  If the Veteran desires to file a new claim again seeking to establish service connection for left ankle arthritis (such as a petition to reopen the prior final denial on that matter), he is hereby advised to file a claim on the prescribed standardized VA form.  See 38 C.F.R. § 19.9(b) (2017).

FINDINGS OF FACT

1.  On the record during the December 2017 Board hearing, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal seeking a temporary total rating due to hospital treatment in excess of 21 days.

2.  The Veteran's December 9, 2011 left ankle surgery was not for treatment of a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's Substantive Appeal have been met with regard to the claim seeking a temporary total rating due to hospital treatment in excess of 21 days.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  A temporary total rating for convalescence following a December 9, 2011 left ankle surgery is not warranted. 38 C.F.R. § 4.30 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal of Claim for a Temporary Total Rating due to Hospital Treatment in Excess of 21 days 

The Veteran and his representative stated on the record during the December 2017 Board hearing that the Veteran wished to withdraw the claim for a temporary total rating due to hospital treatment.

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or at a Board hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  The Veteran has properly withdrawn his appeal seeking a temporary total rating due to hospital treatment.  Therefore, there remain no allegations of errors of fact or law for appellate consideration on this matter.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.

Entitlement to a Temporary Total Disability Rating for Convalescence Following a December 9, 2011 Left Ankle Surgery Under 38 C.F.R. § 4.30

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran underwent left ankle fusion surgery in December 2011, and this appeal concerns his claim of entitlement to a temporary total disability rating for convalescence following that December 2011 left ankle surgery.

The provisions of 38 C.F.R. § 4.30 pertaining to temporary total evaluations provide that a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.

Total ratings will be assigned under 38 C.F.R. § 4.30 only if treatment was received for a service-connected disability.  The Veteran's prior claim for service connection for traumatic arthritis of the left ankle status post fracture and fusion was denied by a final RO rating decision in September 2013.  Separately, the Veteran has established that residuals of burn and associated scarring of the left ankle are service-connected disabilities.  A decisive question in this case, then, is the following: was the Veteran's December 2011 left ankle surgery a treatment received for a service-connected left ankle disability featuring burn residuals and scarring, or was the surgery a treatment for a non-service-connected disability ineligible for such disability compensation?

The contemporaneous medical records documenting the Veteran's evaluation and treatment surrounding his December 2011 left ankle surgery make unequivocally clear that the surgery was for "[l]eft ankle degenerative joint disease" (and "[e]quinus contracture, left ankle"), and there is no suggestion that the surgery was in any manner a treatment for the service-connected burn residuals or scarring.  There is no contrary indication in any medical evidence of record.

On the record during the Veteran's December 2017 Board hearing, the Veteran himself stated "I really don't even know," in response to being asked whether the fusion surgery was due to his service-connected disabilities.  Upon further questioning, the Veteran later suggested that he may believe that service connection should be established for the post-traumatic arthritis of the left ankle, but no petition to reopen the prior final denial of such a claim has been filed.  During the Board hearing, the Veteran and his representative expressed that the Veteran would seek to obtain a medical opinion to establish that the December 2011 left ankle surgery was related to the Veteran's service-connected left ankle burn and scar disabilities; the record was held open for 60 days following the hearing to afford the Veteran the requested opportunity to obtain and submit such evidence, but no such evidence has been submitted.

As noted above, the Veteran's left ankle arthritis is not a service-connected disability; service connection was denied for the left ankle arthritis following full development and adjudication of the Veteran's claim on that matter, concluding with a final rating decision in September 2013.  Because uncontradicted medical evidence shows that the December 2011 surgery was not treatment of a service-connected disability, the associated convalescence period is not eligible for the temporary total rating for convalescence sought in this case.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the appeal must be denied.



ORDER

The appeal seeking a temporary total rating due to hospital treatment in excess of 21 days is dismissed.

The appeal seeking a temporary total disability rating for convalescence following December 2011 left ankle surgery is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


